Citation Nr: 1045291	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for service-connected right knee condition prior to 
January 15, 2010, and in excess of 20 percent since January 15, 
2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to April 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  
In a September 2010 rating decision, the RO increased the rating 
to 20 percent, effective January 15, 2010.  

The Board remanded the Veteran's appeal in November 2009.  
However, as there has not been substantial compliance with the 
remand directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As noted in the prior remand, a claim of entitlement to service 
connection for left leg as secondary to service-connected right 
knee disability has been raised by the record; it is again 
REFERRED to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the case in November 2009 to obtain a new 
examination and the Veteran underwent a VA examination in January 
2010.  That examination, however, is not adequate to rate the 
Veteran's right knee disability; specifically, clarification is 
necessary regarding the range of motion findings.  The findings 
of flexion to +20 degrees -45 degrees and extension to -20 appear 
to indicate that flexion begins at 20 degrees, thus there is no 
motion between 0 and 20 degrees; however, these findings appear 
to be inconsistent with the examiner's findings upon repetition 
of 0 degrees extension to 30 degrees flexion, as extension is 
noted at 0 degrees.  The January 2010 VA examiner should provide 
an addendum opinion addressing the aforementioned issue, and if 
he is not available, then the Veteran should be afforded another 
VA examination to assess the current level of severity of his 
service-connected right knee disability.     

As there has not been substantial compliance with the remand 
directive, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
referred to the examiner who performed the 
January 2010 VA examination for further 
review and comment. 

The examiner is requested to provide 
clarification regarding the range of motion 
findings noted in the January 2010 VA 
examination; specifically, beginning at 0 
degrees, how far can the Veteran extend and 
flex his right knee?  (The examiner is 
advised that normal range of motion of the 
knee is to zero degrees extension and to 140 
degrees flexion. See 38 C.F.R. § 4.71a, Plate 
II.)

2.  If the January 2010 VA examiner is not 
available to clarify the Veteran's range of 
motion findings demonstrated during the 
January 2010 VA examination or determines 
that the requested findings cannot be 
reported without a new examination, schedule 
the Veteran for an appropriate VA examination 
in order to determine the current level of 
severity of his service-connected right knee 
condition.  The claims folder should be made 
available to the examiner for review.  Any 
indicated evaluations, studies, and/or tests 
deemed to be necessary by the examiner should 
be accomplished.

The examiner should identify and describe the 
severity of all symptoms, including 
limitation of motion, recurrent subluxation 
or lateral instability, and whether there is 
objective evidence of pain on motion.  If so, 
the examiner should identify to what extent 
the Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with repeated 
use. The examiner should equate such 
functional losses to additional degrees of 
limited motion (beyond that shown 
clinically).

3.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, considering, in 
particular, "staged ratings," as well as, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


